 

Exhibit 10.1

 

RETENTION BONUS AGREEMENT

 

This RETENTION BONUS AGREEMENT (the “Agreement”) is made and entered into
effective as of June 2, 2010, by and between Hawkins, Inc. (the “Company”) and
John R. Hawkins (“Executive”).

WHEREAS, Executive currently serves as Chief Executive Officer of the Company;

 

WHEREAS, the Company recently appointed a new President of the Company as part
of succession planning efforts of the Board of Directors of the Company (the
“Board”);

 

WHEREAS, the Company desires to have Executive play a significant role in the
succession planning process over the next several years and desires to provide
an incentive to Executive to continue employment with the Company for a period
of time;

 

WHEREAS, the Company is willing to provide a retention bonus to Executive under
the terms and subject to the considerations set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the covenants set forth
below, and other good and valuable consideration, the receipt and adequacy of
which is specifically acknowledged, the Company and Executive hereby agree as
follows:

 

1.                   Retention Bonus.  The Company will pay Executive a
retention bonus in the amount of $680,000 (the “Retention Bonus”), subject to
the following conditions:

 

a.       Executive remains actively employed with the Company from the date of
this Agreement through June 2, 2013 (the “Vesting Date”);

 

b.       Executive’s Termination Date occurs thereafter for any reason other
than termination by the Company for Cause; and

 

c.        Executive signs and does not rescind a release of claims in a form
prescribed by the Company.  Such release will be provided to Executive on or
before the Termination Date.

 

Any Retention Bonus that becomes due under this Agreement shall be paid to
Executive in substantially equal installments commencing on the first regular
payroll date of the Company following the Termination Date and continuing in
accordance with the Company’s regular payroll schedule for a period of three (3)
years. 

 

2.             Certain Definitions.   As used in this Agreement, the following
terms shall have the meanings set forth below:

 

a.        “Cause” shall mean any of the following:

 

--------------------------------------------------------------------------------



 

(i)

Executive’s willful and material failure or refusal during his employment to
carry out any reasonable directive of the Board;

 

 

(ii)

Any willful and material failure by Executive during his employment to comply
with any material policy, rule or code of conduct generally applicable to
employees of the Company or to management employees of the Company, which
failure is materially and demonstratively injurious to the financial condition
or business reputation of the Company;

 

 

(iii)  

Executive’s embezzlement or misappropriation of funds of the Company or any
other willful act or omission by Executive which is materially injurious to the
financial condition or business reputation of the Company; or

 

 

(iv)

Executive’s conviction or confession of an act or acts constituting a felony
under the laws of the United States or any state thereof related to the business
of the Company or which is materially injurious to the financial condition or
business reputation of the Company.

 

Provided, however, that the circumstances set forth in parts (i) or (ii) above
shall constitute Cause under this Agreement only if the Company provides
Executive written notice of the act(s) or omission(s) that the Company believes
constitutes Cause, provides Executive the opportunity to cure the consequences
of such act(s) or omission(s) within 30 days following such notice, and
Executive does not so cure.

 

b.       “Termination Date” shall mean the date of Executive’s “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended, and the regulations and guidances
thereunder.

 

3.             Early Payment upon Death.  In the event Executive’s death prior
to the Vesting Date, the Retention Bonus shall become fully vested and payable
to Executive’s estate, provided the release condition set forth in Section 1(c)
has been satisfied by the estate.  The Retention Bonus will be paid in
substantially equal installments commencing on the first regular payroll date of
the Company following the date of Executive’s death and continuing in accordance
with the Company’s regular payroll schedule for a period of three (3) years. 

 

4.             Notice.  Any notice or communication contemplated by or required
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
notice to the Executive, mailed notices shall be addressed to the Executive at
the home address which he most recently communicated to the Company in writing. 
In the case of notice to the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its General Counsel.  Notices sent by mail are deemed to have been given upon
the date of mailing in accordance with this Section 4.

 

 

2

 

--------------------------------------------------------------------------------



 

5.             No Promise of Employment.  Nothing in this Agreement shall
constitute a promise of continued employment of Executive by the Company. 
Executive’s employment is at-will, meaning that either Executive or the Company
may terminate the employment relationship at any time for any or no reason.

 

6.             Tax Withholding.  The Company may withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.  The Company makes no assurances to Executive as
to the tax treatment of any payments hereunder and, except with respect to tax
amounts withheld by the Company, Executive will be responsible for payment and
remittance of all taxes due with respect to compensation received or imputed
under this Agreement.

 

7.             Section 409A.  This Agreement and the payments hereunder are
intended to be exempt from or to satisfy the requirements of Section 409A(a)(2),
(3) and (4) of the Internal Revenue Code of 1986, as amended, including current
and future guidance and regulations interpreting such provisions (the “Code”),
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be interpreted and
administered accordingly. Each payment under this Agreement is intended to be
treated as one of a series of separate payments for purposes of Code Section
409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or any similar or successor
provisions). To the extent that payments under this Agreement are subject to
Code Section 409A and are on account of a Separation from Service and the
Executive is a “Specified Employee” (as defined in Section 409A) as of the date
of termination, distributions to the Executive may not be made before the date
that is six (6) months after the date of Separation from Service or, if earlier,
the date of the Executive’s death. Payments to which the Executive would
otherwise be entitled during the first six (6) months following the date of
termination will be accumulated and paid on the first day of the seventh month
following the Termination Date (or the Executive’s death, if earlier).  To the
extent that payments under this Agreement are payments under a “reimbursement
plan” subject to Code Section 409A, the right to reimbursement may not be
exchanged for cash or any other benefit, the amount of expenses eligible for
reimbursement in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year, and the reimbursement of any eligible
expense shall be made pursuant to the Company’s normal policies and procedures
for expense reimbursement, which shall be in any event no later than the last
day of the calendar year following the calendar year in which the expense was
incurred.

 

8.             Governing Law.  All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement will be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.

 

9.             Jurisdiction and Venue.  Executive and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the United States
District Court, District of Minnesota, for the purpose of resolving all issues
of law, equity, or fact arising out of or in connection with this Agreement. 
Any action involving claims of a breach of this Agreement must be brought
exclusively in such courts.  Each party consents to personal jurisdiction over
such party in the state and/or federal courts of Minnesota and hereby waives any
defense of lack of personal jurisdiction.

 

 

3

 

--------------------------------------------------------------------------------



 

10.          WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, EXECUTIVE
AND THE COMPANY WAIVE ANY AND ALL RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

11.          Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter herein. 
This Agreement may not be modified or amended or any terms or provisions waived
or discharged except in a written addendum signed by Executive and the
Company.   This Agreement supersedes and replaces any prior agreement between
the Company and Executive relating to the subject matter hereof.

 

12.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

 

13.          Successors and Assigns.  This Agreement is binding on and inures to
the benefit of Executive and Executive’s heirs, legal representatives and
permitted assigns, and on the Company and its successors and permitted assigns. 
No rights or obligations of Executive or the Company hereunder may be assigned,
pledged, disposed of or transferred by such party to any other person or entity
without the prior written consent of the other party, except that the Company
may, without the consent of Executive, assign or delegate all or any portion of
its rights and obligations under this Agreement to any corporation or other
business entity (i) with which the Company may merge or consolidate, (ii) to
which the Company may sell or transfer all or substantially all of its assets or
capital stock, or (iii) of which 50% or more of the capital stock or the voting
control is owned, directly or indirectly, by the Company or which is under
common ownership or control with the Company.  Upon any such assignment or
delegation by the Company, the Company shall be discharged from all further
liability hereunder and such assignee or delegate shall thereafter be deemed to
be the “Company” for purposes of such rights or obligations of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
stated above.

 

 

 

HAWKINS, INC.

 

 

 

 

 

 

 

 

 

 

/s/ John R. Hawkins

 

/s/ Patrick H. Hawkins

John R. Hawkins

 

By: 

Patrick H. Hawkins

 

 

 

Its: 

President

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------